                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MASSACHUSETTS

---------------------------------------------------------------X
THREE R LLC and OBSTETRICAL                                    :
ASSOCIATES, INC. Individually and on Behalf of :
Themselves and all Others Similarly Situated,                  : No. 1:18-cv-30133-PBS
                                                               :
                                    Plaintiffs,                :
                                                               :
                  -against-                                    : SUR-REPLY IN OPPOSITION TO
                                                               : CYNOSURE’S MOTION TO DISMISS
CYNOSURE, INC,                                                 : COUNT I OF THE AMENDED
                                                               : COMPLAINT
                                    Defendant.                 :
---------------------------------------------------------------X

       To all intents and purposes, Cynosure’s reply in support of its motion to dismiss (“Reply

Br.”) claims a right to make deceptive representations and omissions about lasers it markets for

intravaginal use. When Cynosure’s sales representative pitched Plaintiff Three R LLC (“Three

R”), he said that the MonaLisa Touch laser “presented no risk to patients.” Amended Complaint

(“AC”) ¶ 35, Dkt. No. 23. The pitch worked. Some time later, the Food and Drug

Administration (“FDA”) warned that lasers like the MonaLisa Touch “could lead to serious

adverse events” including vaginal burns, scarring, pain during sexual intercourse, and

recurring/chronic pain. Id. ¶ 2. Three R found itself in possession of an unmerchantable laser

that now gathers dust as lease payments continue to come due. Id. ¶ 4. Cynosure sees nothing

wrong with its deceptive tactics. It says its sales representative was engaging in nothing more

than “permissible puffery.” Reply Br. at 2-3, Dkt. No. 46. What Cynosure calls “puffery,” the

FDA calls “deceptive marketing of a dangerous procedure with no proven benefit” and

“egregious.” AC ¶ 2.

       Incredibly, Cynosure sees itself as no different from the defendant in Hansmann v.

Nationstar Mortg., LLC, 2014 Mass. App. Unpub. LEXIS 797, at *3-4 n.3 (Mass. App. Ct. June
25, 2014). See Reply Br. at 3. There, a mortgage servicer advertised that it was “here to help.”

The court held that the servicer’s advertisement was puffery and not actionable under Chapter

93A. Cynosure, on the other hand, represented as “no risk” a laser that could burn and scar

womens’ vaginas. AC ¶ 2. Stated bluntly, in what universe does this case look anything like

Hansmann? See Cont'l Airlines, Inc. v. McDonnell Douglas Corp., 216 Cal. App. 3d 388, 424

(Cal. App. 1989) (rejecting puffery defense because “promises of safety are not statements of

opinion—they are representations of fact”) (internal quotations and citations omitted).

       Contrary to Cynosure, the allegations about Three R’s meetings with Andrew satisfy

Rule 9(b). Opposition to Motion to Dismiss (“Opp. Br.”) at 2-3, Dkt. No. 45. The allegations

provide the “who,” “what,” “where,” and “when” of Cynosure’s Chapter 93A violation. Id.

Based on those allegations alone, the Court should deny Cynosure’s motion.

       Cynosure’s arguments about the sufficiency of additional allegations are beside the point

since Three R states a Chapter 93A claim. Regardless, the arguments fail. Cynosure maintains

that paragraphs 31 and 70 of the Amended Complaint do not satisfy Rule 9(b) because they do

not refer specifically to Three R. Reply Br. at 1. On the contrary, Paragraph 70 explicitly refers

to Three R because it refers to “Plaintiffs,” as distinct from “the Class.” The term “Plaintiffs” is

defined to include Three R. AC ¶ 1. While Paragraph 31 does not use the word “Three R,”

paragraph 31, like paragraph 70, discusses Cynosure’s practice of concealing the dangers of the

MonaLisa Touch. It follows that Andrew, a Cynosure employee marketing the MonaLisa Touch,

concealed these dangers during his meetings with Three R.

       As a last ditch effort, Cynosure pretends that the Amended Complaint says nothing about

Andrew’s representations and omissions concerning vaginal rejuvenation. Reply Br. at 1-2.

Andrew said the MonaLisa Touch “presented no risk to patients.” AC ¶ 35. That necessarily




                                                  2
means the MonaLisa Touch presented no risk to patients for any procedure, including vaginal

rejuvenation. Further, on any reasonable reading of the Amended Complaint, it is clear that

Andrew discussed vaginal rejuvenation with Three R. Paragraph 39 of the Amended Complaint

states, “The purpose of the lease was to obtain a unit that would treat vaginal atrophy and remedy

such atrophy through vaginal rejuvenation.” Paragraph 35 states that Andrew and Three R

discussed “the treatment”—not multiple treatments. “The treatment” is, and can only be, using

the machine for treating vaginal rejuvenation. Opp. Br. at 3.

       Were the Court to dismiss Three R’s Chapter 93A claim (which it should not), Cynosure

offers no convincing argument why leave to amend should not be granted. Cynosure maintains,

unconvincingly, that amendment will invite a parade of horribles: unspecified prejudice,

inefficiency, unfairness, and burdens on the court. Reply Br. at 5. It is Cynosure that has

introduced inefficiency into this matter and needlessly burdened the Court by filing this motion

to dismiss. Regardless of how the motion is decided, Three R will remain a party and discovery

will proceed in the same way it would otherwise proceed. Cynosure’s prejudice argument is

even weaker. This case is in its infancy. Fact discovery does not close until July 17, 2019. Dkt.

No. 44. Cynosure will suffer zero prejudice from an amendment at this early stage—which is,

obviously, why Cynosure fails to identify any prejudice.

       Additionally, Cynosure is wrong when it argues that Three R’s amendment would be

futile. Cynosure states that Three R’s proposed amendment language, Opp. Br. at 4, would be

insufficient because it does not allege “Cynosure ever told Plaintiff prior to the sale that the

device could be used to treat vaginal atrophy, let alone the specific substance of the statement,

who made the statement, who received the statement, and the approximate time of the statement,

as required by Rule 9(b).” Reply Br. at 4. There is no need to allege this detail in an amendment




                                                  3
because, as discussed above, it is already present in the Amended Complaint. If it would stop

Cynosure from filing motions that do little more than waste time, Three R would gladly take the

unnecessary step of providing Cynosure an amended pleading alleging that:

           During Andrew’s meetings with Three R, Andrew marketed the MonaLisa
            Touch as a device that would be used for vaginal rejuvenation.

           Three R explained in its meetings with Andrew that it was interested in a
            MonaLisa Touch for purposes of treating vaginal atrophy (colloquially, for
            purposes of vaginal rejuvenation).

           Andrew’s statement that the MonaLisa Touch “presented no risk to patients”
            was made while discussing using the MonaLisa Touch for purposes of vaginal
            rejuvenation.

           Andrew represented that the MonaLisa Touch was FDA approved but failed
            to explain it was not FDA approved for purposes of treating vaginal atrophy.

           In marketing and selling the MonaLisa Touch for purposes of vaginal
            rejuvenation, Andrew, during his meetings with Three R, did not disclose that
            the MonaLisa Touch may be unsafe for vaginal rejuvenation, and, rather,
            impliedly or expressly represented that it would be safe for vaginal
            rejuvenation. (This is the text of AC ¶ 31 with “Cynosure” changed to
            “Andrew, during his meetings with Three R.”)

           Defendant’s misleading scheme and concealment of the true characteristics of
            the MonaLisa Touch and its selling of the device usable for vaginal
            rejuvenation purposes, which was information as to which it had or should
            have had superior knowledge as a maker and seller of medical devices and
            upon which Three R and Obstetrical Associates and the Class relied, were
            material to Three R and Obstetrical Associates and the Class, as Defendant
            intended. Had they known the truth, Three R and Obstetrical Associates and
            the Class would not have purchased or leased the MonaLisa Touch, or—if the
            MonaLisa Touch’s true nature had been disclosed—would have paid
            significantly less for the MonaLisa Touch or leased it for significantly less.
            (This is the text of AC ¶ 70 with “Plaintiffs” changed to “Three R and
            Obstetrical Associates.”)

It is worth pointing out that the fourth bullet is the proposed text identified in Plaintiffs’

opposition brief (Opp. Br. at 4) and the other bullets reflect information that is already in the

Amended Complaint on any fair reading. See discussion, supra. It would be disingenuous for



                                                   4
Cynosure to argue, based on the text of the Amended Complaint and the arguments in Plaintiffs’

opposition brief, that any of these bullets would come as a surprise.

       Cynosure’s final request, for Three R to file a formal motion to amend, confirms that

Cynosure has no qualms about burdening the Court with unnecessary motion practice. Here,

Cynosure cites Brennan v. Zafgen, 199 F. Supp. 3d 444, 472 (D. Mass. 2016) to argue that any

such leave should be denied. Reply Br. at 5. Brennan relies on a First Circuit case stating,

“[w]e wish to discourage this practice of seeking leave to amend after the case has been

dismissed.” Brennan, 199 F. Supp. 3d at 247 (quoting Fire & Police Pension Ass’n of Colo., 778

F.3d 228, 247 (1st Cir. 2015)) (emphasis supplied in Brennan). This case is obviously not

Brennan. As discussed earlier, regardless of how the Court rules on Cynosure’s motion, the case

will continue. If the Court is inclined to dismiss Three R’s Chapter 93A claim, it should grant

leave to amend. See Crimson Galeria Ltd. P’ship v. Healthy Pharms, Inc., Civil Action No. 17-

cv-11696-ADB, 2018 U.S. Dist. LEXIS 141689, at *5 (D. Mass. Aug. 21, 2018) (granting leave

to amend in the absence of formal motion to amend because, inter alia, the case was at an early

stage and Rule 15 reflects a “liberal amendment policy”); United States ex rel. Wollman v. Gen.

Hosp. Corp., Civil Action No. 15-cv-11890-ADB, 2018 U.S. Dist. LEXIS 55793, at *31 (D.

Mass. Mar. 30, 2018) (granting leave to amend in the absence of formal motion where “the Court

cannot conclude at this time that [the] request for leave to amend is futile”).

       For the reasons stated in Three R’s opposition brief and in this sur-reply, Cynosure’s

motion should be denied. In the alternative, Three R should be granted leave to amend.

Dated: December 4, 2018
       Rye Brook, New York                            Respectfully submitted,


                                                       ____ _____________________
                                                      Seth R. Lesser (admitted pro hac vice)



                                                  5
    Fran L. Rudich (BBO No. 548612)
    Michael H. Reed (admitted pro hac vice)
    KLAFTER OLSEN & LESSER LLP
    Two International Drive, Suite 350
    Rye Brook, New York 10573
    Telephone: (914) 934-9200
    Fax: (914) 934-9220
    seth@klafterolsen.com
    fran@klafterolsen.com
    michael.reed@klafterolsen.com

    Michael A. Galpern (admitted pro hac vice)
    Eric G. Kahn (admitted pro hac vice)
    JAVERBAUM WURGAFT HICKS KAHN
    WIKSTROM & SININS, P.C.
    100 Century Parkway, Suite 305
    Mount Laurel, NJ 08054
    Telephone: (973) 379-4200
    Fax: (973) 379-7872
    mgalpern@lawjw.com
    EKahn@JaverbaumWurgaft.com


    Attorneys for Plaintiffs




6
                                 CERTIFICATE OF SERVICE

       I hereby certify that on December 4, 2018, a copy of the foregoing was filed electronically.

Notice of this filing will be sent to all parties by operation of the Court’s electronic filing system.

Parties may access this filing through the Court’s system.



                                                       /s/ Seth R. Lesser
                                                       One of the Attorneys for Plaintiffs




                                                  7
